       Case 1:20-cv-03243-SMJ      ECF No. 12   filed 03/02/21   PageID.65 Page 1 of 6



                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON




2
                                                                    Mar 02, 2021
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BRYAN LEE PONCE-HOLDER,                     No. 1:20-cv-03243-SMJ
5
                               Petitioner,
6                                                ORDER SUMMARILY
                  v.                             DISMISSING HABEAS CORPUS
7                                                PETITION
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Bryan Lee Ponce-Holder, a prisoner at the Coyote Ridge

11   Corrections Center, filed a pro se application for a writ of habeas corpus by a

12   person in State custody under 28 U.S.C. § 2254. ECF No. 1. By separate Order,

13   the Court granted Petitioner leave to proceed in forma pauperis. Having reviewed

14   the petition and the record in this matter, the Court is fully informed and dismisses

15   the petition because of several deficiencies briefly summarized below.

16                               PROPER RESPONDENT

17         The proper respondent in a federal petition seeking habeas corpus relief is

18   the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

19   (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

20   petitioner is incarcerated, the proper respondent is generally the warden of the




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 1
       Case 1:20-cv-03243-SMJ         ECF No. 12   filed 03/02/21   PageID.66 Page 2 of 6




1    institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81

2    F.3d 891, 893 (9th Cir. 1996). Therefore, only Jeffrey Uttecht is the proper

3    Respondent to this action.

4                            EXHAUSTION REQUIREMENT

5          Petitioner challenges his 2019 guilty plea to unspecified charges in Yakima

6    County, Washington. ECF No. 1 at 1. He does not state the length of his sentence.

7    Id. Petitioner did not appeal his conviction or seek any other form of state

8    collateral review. Id. at 1–2.

9          Before a federal court may grant habeas corpus relief to a state prisoner, the

10   prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

11   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

12   a prisoner give the state courts an opportunity to act on his claims before he

13   presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838

14   (1999). A petitioner has not exhausted a claim for relief if they have a right under

15   state law to raise the claim by an available procedure. See id.; 28 U.S.C. §

16   2254(c).

17         To meet the exhaustion requirement, the petitioner must have “fairly

18   present[ed] his claim in each appropriate state court (including a state supreme

19   court with powers of discretionary review), thereby alerting that court to the

20   federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 2
       Case 1:20-cv-03243-SMJ        ECF No. 12   filed 03/02/21   PageID.67 Page 3 of 6




1    513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to a state court

2    by describing the factual or legal bases for that claim and by alerting the state

3    court “to the fact that the . . . [petitioner is] asserting claims under the United

4    States Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart,

5    249 F.3d 895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a

6    state court and a claim in a federal habeas corpus petition is insufficient. Duncan,

7    513 U.S. at 365–66.

8           Furthermore, to fairly present a claim, the petitioner “must give the state

9    courts one full opportunity to resolve any constitutional issues by invoking one

10   complete round of the State’s established appellate review process.” O’Sullivan,

11   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

12   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

13   (1971). It appears from the face of the petition and the attached documents that

14   Petitioner has not exhausted his state court remedies as to each of his grounds for

15   relief. See ECF No. 1. Although Petitioner affirmatively represents that all

16   grounds raised in the petition were presented to the state’s highest court, id. at 12,

17   it is unclear how he could have done so when he filed neither an appeal nor a

18   personal restraint petition. Id. at 10.

19             GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

20          Throughout the petition, Petitioner invites the Court to “see” his numbered




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 3
       Case 1:20-cv-03243-SMJ      ECF No. 12    filed 03/02/21   PageID.68 Page 4 of 6




1    attachments, A-1 to A-25. Id. at 5–13. In his grounds for federal habeas relief,

2    Petitioner argues the State of Washington has no jurisdiction to decide federal

3    constitutional matters. Id. at 17–19.

4          It has long been settled that state courts are competent to decide questions

5    arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898)

6    (“It is the duty of the state court, as much as it is that of the federal courts, when

7    the question of the validity of a state statute is necessarily involved, as being in

8    alleged violation of any provision of the federal constitution, to decide that

9    question, and to hold the law void if it violate that instrument.”); see also

10   Worldwide Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding

11   that state courts are as competent as federal courts to decide federal constitutional

12   matters). Petitioner’s arguments to the contrary are meritless.

13         Petitioner also asserts that the Washington State Constitution contradicts the

14   U.S. Constitution regarding the Fifth Amendment right to “presentment or

15   indictment of a Grand Jury.” ECF No. 1 at 17. He claims “no bill of indictment”

16   was brought against him, rendering his arrest, conviction, and imprisonment

17   illegal. Id. Petitioner seems to argue that because the state courts have allegedly

18   defied “federally established procedures and processes for the adjudication of

19   crimes,” only “a court of federal jurisdiction” has jurisdiction over his claims. Id.

20         The U.S. Supreme Court has long recognized that, “[p]rosecution by




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 4
          Case 1:20-cv-03243-SMJ   ECF No. 12     filed 03/02/21   PageID.69 Page 5 of 6




1    information instead of by indictment is provided for by the laws of Washington.

2    This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277

3    U.S. 81, 86 (1928). There is no federal constitutional violation when a prosecuting

4    attorney’s criminal information is substituted for the grand jury’s indictment. See

5    Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that an indictment

6    is essential to due process of law and that a state violates the Fourteenth

7    Amendment by prosecuting a defendant with a criminal information). Petitioner’s

8    assertions to the contrary are legally frivolous.

9            Because it plainly appears from the petition and accompanying documents

10   that Petitioner is not entitled to relief in this Court, IT IS HEREBY ORDERED:

11           1.    The petition, ECF No. 1, is DISMISSED under Rule 4 of the Rules

12                 Governing Section 2254 Cases in the United States District Courts.

13           2.    All pending motions are DENIED AS MOOT.

14           3.    The Clerk’s Office is directed to ENTER JUDGMENT.

15           4.    The Clerk’s Office is directed to CLOSE this file.

16   //

17   //

18   //

19   //

20   //




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 5
       Case 1:20-cv-03243-SMJ     ECF No. 12    filed 03/02/21   PageID.70 Page 6 of 6




1          5.     The Court certifies that, under 28 U.S.C. § 1915(a)(3), an appeal

2                 from this decision could not be taken in good faith and there is no

3                 basis upon which to issue a certificate of appealability. See 28 U.S.C.

4                 § 2253(c); Fed. R. App. P. 22(b). A certificate of appealability is

5                 therefore DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

7    and provide copies to Petitioner.

8          DATED this 2nd day of March 2021.

9
                        _________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 6
